Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the first component configured to be in electrical contact with a second contact tip” in claim lines 4-5. Applicant’s specification discloses one or more components to be components of the resistive preheating assembly 206 that is conventional and/or commercially available components (Para. 0058 and 0073-0074). 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 12-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Peters (US 2014/0021183 A1).
With respect to claim 1, Peters discloses of a conversion apparatus 210 (Para. 0031; Figures 1-4B) for a welding torch 200 (Para. 0024-0025; Figures 1-3), comprising: an insulator 170 configured to be mechanically coupled to a first component 160 of a welding torch 200 (Para. 0037; Figure 2), to insulate the first component 160 from a first contact tip 110 (Para. 0037; Figure 3), and to guide shielding gas through a bore of the insulator 170 (Para. 0036; Figure 3), wherein the first component 160 is configured to be in electrical contact with a second contact tip 120 (Para. 0037-0038; Figures 1-4); and a contact tip holder 130 configured to be attached to the welding torch 200 via the insulator 170, to hold the first contact tip 110 (Para. 0036-0037; Figure 3), to conduct welding current to the first contact tip 110, and to receive the shielding gas from the insulator 170 (Para. 0036-0037; Figures 1-3).
  
With respect to claim 2, Peters, as applied by claim 1, discloses that the contact tip holder 130 and a first nozzle 102, 104 are configured to hold the first contact tip 110 coaxially with the second contact tip 120 (Para. 0025-0027; Figure 3).  
With respect to claim 3, Peters, as applied by claim 2, discloses that the first nozzle 102, 104 comprises a nozzle insert 140 configured to secure the second contact tip 120 to the contact tip holder 130 (Para. 0036; Figure 3).
 
With respect to claim 4, Peters, as applied by claim 1, discloses of a nozzle 102, 104 configured to be coupled to the contact tip holder 130 (Para. 0036; Figure 3).

With respect to claim 5, Peters, as applied by claim 4, discloses that the nozzle 102, 104 comprises a nozzle body 102 and a nozzle cone 104 configured to be attached to the nozzle body 102 (Para. 0024; Figures 2-3).
  
With respect to claim 6, Peters, as applied by claim 1, discloses that the insulator 170 is configured to be connected to a nozzle body 102 attached to the first component 160 of the welding torch 200 (Para. 0024 and 0037; Figures 2-3).
 
With respect to claim 7, Peters, as applied by claim 1, discloses that the insulator 170 is configured to connect to the first component 160 of the welding torch 200 via a press fit connection (Para. 0037, Figure 3).
 
With respect to claim 8, Peters, as applied by claim 8, discloses that the contact tip holder 130 is configured to be coupled to a weld current connector 150 (Para. 0037; Figures 1 and 3).  
With respect to claim 10, Peters, as applied by claim 1, discloses that the insulator 170 and the contact tip holder 130 are configured to, when installed, separate the second contact tip 120 from the first contact tip 110 to a distance ranging from 0.025 to 2 inches, which touches and is within the distance range of less than one inch as required by claim 10 (Para. 0032; Figure 4).

With respect to claim 12, Peters, as applied by claim 1, discloses that the contact tip holder 130 is configured to conduct preheating current and the welding current to the first contact tip 110 (Para. 0037-0038; Figures 1-4).  

With respect to claim 13, Peters discloses of a welding torch 200 (Para. 0016; Figure 3), comprising: a first contact tip holder 130 configured to hold a first contact tip 110, to conduct preheating current to the first contact tip 110 (Para. 0036-0037; Figures 1-4), and to guide shielding gas from an interior of the first contact tip holder 130 to an exterior of the first contact tip holder 130 (Para. 0036, Figure 3); an insulator 170 configured to be mechanically coupled to the first contact tip holder 130, to insulate the first contact tip holder 130 from a second contact tip 120, and to guide the shielding gas (Para. 0032 and 0036-0037; Figures 1-4); and a second contact tip holder 140 configured to be coupled to the first contact tip holder 130 via the insulator 170, to hold the second contact tip 120, to conduct welding current to the second contact tip 120, and to receive the shielding gas from the insulator 170 (Para. 0036-0037; Figures 1-4).  

With respect to claim 14, Peters, as applied by claim 13, discloses that the insulator 170 is coupled to the first contact tip holder 130 such that the first contact tip 110 of the welding torch 200 is within a bore of the insulator 170 (Para. 0036-0037; Figures 1-4).  

With respect to claim 15, Peters, as applied by claim 13, discloses of a nozzle 102, 104 coupled to the second contact tip holder 140 and configured to direct the shielding gas to a welding arc formed via the welding current (Para. 0024, 0036 and 0040; Figure 3).  

With respect to claim 16, Peters, as applied by claim 13, discloses of a nozzle body 102 and a nozzle insert 150 coupled to the nozzle body 102, wherein the insulator 170 is coupled to the first contact tip holder 130 via the nozzle body 120 and the nozzle insert 150 (Para. 0024 and 0036; Figure 3).  

With respect to claim 17, Peters, as applied by claim 16, discloses of an insulating layer (i.e. the insulator 170 is an insulating layer) between the nozzle body 102 and the nozzle insert 150, the insulating layer configured to electrically insulate the nozzle body 102 from the first contact tip holder 130 (Para. 0036-0037; Figure 3). 

With respect to claim 18, Peters, as applied by claim 16, discloses that the nozzle insert 150 is configured to hold the first contact tip 110 (i.e. that the first contact tip while in contact with first contact tip holder; Figures 3) in contact with the first contact 

With respect to claim 19, Peters, as applied by claim 13, discloses that the first contact tip 110 is configured to be threaded into threads of the first contact tip holder 130 (Para. 0036-0037; Figures 1-4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0021183 A1) in view of Zamuner (US 2007/0062922 A1).
With respect to claim 9, Peters, as applied by claim 8, does not explicitly disclose that the contact tip holder comprises threads configured to receive a screw to attach the weld current connector.  
In the same field of endeavor of a welding torch, Zamuner teaches that it is known in the art of welding torches to provide a contact tip holder 140 comprises threads 150 configured to receive a screw to attach the weld current connector 60 (Para. 0035; Figures 1-2 and 15). The advantage of combining the teachings of Zamuner in that of Peters is that doing so would provide an improved welding torch for 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Peters, with Zamuner, to modify the contact tip holder connection to the weld current connector as taught by Peters, by incorporating the contact tip holder connection to the weld current connector as taught by Zamuner, thereby providing an improved welding torch for mounting on the front end of a welding gun, which torch has structure to protect the front end of the gun from heat deterioration and spatter erosion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0021183 A1) in view of Cooper et al (US 2015/0273616 A1).
With respect to claim 11, Peters, as applied by claim 1, does not explicitly disclose that the insulator is configured to provide an annulus between the bore of the insulator and the second contact tip to enable the shielding gas to flow through the insulator to the contact tip holder. 
In the same field of endeavor of a welding torch, Cooper et al teaches that it is known in the art of welding torches to provide the insulator 335 is configured to provide an annulus 320 between the bore of the insulator 335B and the second contact tip 332 to enable the shielding gas to flow through the insulator 335 to the contact tip holder 340 (Para.  0053 and 0057-0059; Figures 1-2 and 15). The advantage of combining the teachings of Cooper et al in that of Peters is that doing so would allow for 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Peters, with Cooper et al, to modify the insulator and second contact tip and contact tip holder as taught by Peters, by incorporating the addition of the annulus and bore of the insulator configuration as taught by Cooper et al, thereby allow for better control of the flow of gas around the weld puddle and which reduces the energy used during welding by providing consistent current flow.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0021183 A1) in view of Centner et al (US 2017/0080510 A1).
With respect to claim 20, Peters, as applied by claim 13, does not explicitly discloses that the second contact tip holder comprises a manifold configured to direct the shielding gas from the insulator at an interior of the second contact tip holder to an exterior of the second contact tip holder.
In the same field of endeavor of a welding torch, Centner et al teaches that it is known in the art of welding torches to provide the second contact tip holder 68 comprises a manifold 73 configured to direct the shielding gas from the insulator 70 at an interior of the second contact tip holder 68 to an exterior of the second contact tip holder 68 (Para. 0066; Figure 3). The advantage of combining the teachings of Centner et al in that of Peters is that doing so would improve removal of accumulated weld spatter.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Peters, with Centner et al et al, to add to the insulator and second contact tip and contact tip holder as taught by Peters, by incorporating the addition of the manifold of the insulator and contact tip holder configuration as taught by Centner et al, thereby improve removal of accumulated weld spatter.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2014/0021183 A1) in view of Yuan et al (US 2012/0285932 A1).
With respect to claim 21, Peters, as applied by claim 13, does not explicitly discloses of a cable configured to conduct the preheating current and the welding current; and a cable connector configured to couple the cable to the second contact tip holder.
In the same field of endeavor of a welding torch, Yuan et al teaches that it is known in the art of welding torches to provide of a cable 11, 12 configured to conduct the preheating current and the welding current (Para. 0014, 0026, 0051 and 0062; Figures 1-2); and a cable connector 31 configured to couple the cable 12 to the second contact tip holder 7 (Para. 0051; Figures 1-2). The advantage of combining the teachings of Yuan et al in that of Peters is that doing so would provide a reduction to the amount of heat generated by the tips, the reduction to the amount of tip wear, and a reduction to the tip-replacement frequency, thereby improving the welding and tip-replacement efficiencies.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Peters, with Yuan et al, to modify the welding system as taught by Peters, by incorporating the addition of the cable connector as taught by Yuan et al, thereby providing a reduction to the amount of heat generated by the tips, the reduction to the amount of tip wear, and a reduction to the tip-replacement frequency, thereby improving the welding and tip-replacement efficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        February 3, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761